Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 17, 2020

The Court of Appeals hereby passes the following order:

A20A0810. WINCHESTER v. THE STATE.

      Upon consideration of the entire record, we conclude that this case is not
appropriate for interlocutory review and that Milton Winchester’s application for
interlocutory appeal was improvidently granted. Accordingly, we hereby dismiss this
appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/17/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.